By JUDGE WALTER A. PAGE
The Court has again considered the Memoranda and argument of counsel and also the case of Waldron v. Waldron, 301 N.E.2d 167, which was recently brought to the attention of the Court.
Counsel argues that the child in the instant case acquired a vested right to support by her father pursuant to a decree providing for the payment of $15.00 a week for child support entered prior to the enactment of Section 1-13.42 of the Code of Virginia, 1950, as amended, which changed the age of majority in Virginia from twenty-one to eighteen years of age. The Court is of the opinion that this is not a matter of a vested right of a child to support by its parent but rather a statutory duty or liability placed upon a parent to support a minor child where the jurisdiction to enforce that duty has been conferred upon the courts.
The Court is of the opinion that it has no power to continue a provision for the support of a child after the child attains his majority. 24 Am. Jur. 2d, Divorce and Separation, § 855; 27B C.J.S., Divorce, § 323(b); and Divorce and Alimony in Virginia & West Virginia, 2d ed., Phelps, § 23-16. Therefore, the prior ruling of the Court that the duty to support terminated when the child in the instant case reached its majority of eighteen years of age is unchanged.